     Case 2:19-cv-01021-GMN-DJA Document 8 Filed 07/31/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                     ***
 6    ANTHONY BAILEY,                                    Case No. 2:19-cv-1021-GMN-DJA
 7                                       Plaintiff,      ORDER EXTENDING STAY
 8                   v.
 9    JEREMY BEAN, et al.,
10                                    Defendants.
11

12          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

13   on May 8, 2020 (ECF 4). The case was stayed for ninety (90) days, which will expire on August

14   6, 2020, to allow the Plaintiff and Defendants an opportunity to settle their dispute. Due to the

15   pandemic, the mediation session with a court-appointed mediator was not held and cannot be held

16   before the stay expires. The Court now extends the stay until two days after the scheduled IEM.

17   The status report is also due on that date. During this stay period and until the Court lifts the stay,

18   no other pleadings or papers may be filed in this case, and the parties may not engage in any

19   discovery, nor are the parties required to respond to any paper filed in violation of the stay unless

20   specifically ordered by the Court to do so.

21          For the foregoing reasons, it is ordered that the stay is extended until two days after the

22   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

23   by that date.

24          IT IS SO ORDERED.

25          DATED: July 31, 2020.

26
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
